 1                                                                       Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                           UNITED STATES DISTRICT COURT
13                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15
16   PROVIDENCE HEALTH AND SERVICES;                     NO. 2:18-cv-00495 RSM
17   and SWEDISH HEALTH SERVICES,
18                                                       STIPULATED PROTECTIVE ORDER
19                       Plaintiffs,
20
21           v.
22
23   CERTAIN UNDERWRITERS AT LLOYD'S
24   LONDON, SYNDICATE 2623/623
25   (BEAZLEY); and FEDERAL INSURANCE
26   COMPANY,
27
28                       Defendants.
29
30
31
32
33   1.     PURPOSES AND LIMITATIONS
34          Discovery in this action is likely to involve production of confidential, proprietary, or
35
36   private information for which special protection may be warranted. Accordingly, the parties,
37
38   Plaintiffs Providence Health and Services and Swedish Health Services (“Providence”) and
39
40   Defendants Certain Underwriters at Lloyd’s London, Syndicate 2623/623 (“Beazley”) and Federal
41   Insurance Company (collectively “Insurers”), hereby stipulate to and petition the court to enter the
42
43   following Stipulated Protective Order. The parties acknowledge that this agreement is consistent
44
45   with LCR 26(c). It does not confer blanket protection on all disclosures or responses to discovery,


     STIPULATED PROTECTIVE ORDER- 1                                  * 2 5' 2 1      600 University Street
     No. 2:18-cv-00495 RSM                                              7 ,/' ( 1    Suite 2915
                                                                      7+ 2 0 $ 6     Seattle, WA 98101‐4172
                                                                     & 2 5 ' ( //    206.467.6477
 1   the protection it affords from public disclosure and use extends only to the limited information or
 2
 3   items that are entitled to confidential treatment under the applicable legal principles, and it does
 4
     not presumptively entitle parties to file confidential information under seal.
 5
 6   2.     “CONFIDENTIAL” MATERIAL
 7
 8          “Confidential” material shall include the following documents and tangible things
 9
10   produced or otherwise exchanged:
11
                     Documents with patient health information that Providence is obligated to protect
12
13                    under a variety of laws, including but not limited to, the federal Health Insurance
14
15                    Portability and Accountability Act and Washington’s Uniform Health Care
16
17                    Information Act.
18
                     Documents that include confidential commercial information, including but not
19
20                    limited to trade secrets, policies regarding proprietary business operations,
21
22                    employment contracts, and business organization charts.
23
24   The parties reserve the right to seek leave for amendment of this order by the Court if additional
25   categories of materials are identified as this matter proceeds
26
27   3.     SCOPE
28
29          The protections conferred by this agreement cover not only confidential material (as
30
31   defined above), but also (1) any information copied or extracted from confidential material; (2) all
32   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
33
34   conversations, or presentations by parties or their counsel that might reveal confidential material.
35
36          However, the protections conferred by this agreement do not cover information that is in
37
38   the public domain or becomes part of the public domain through trial or otherwise.
39   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
40
41          4.1       Basic Principles. A receiving party may use confidential material that is disclosed
42
43   or produced by another party or by a non-party in connection with this case only for prosecuting,
44
     defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
45


     STIPULATED PROTECTIVE ORDER- 2                                   * 2 5' 2 1      600 University Street
     No. 2:18-cv-00495 RSM                                               7 ,/' ( 1    Suite 2915
                                                                       7+ 2 0 $ 6     Seattle, WA 98101‐4172
                                                                      & 2 5 ' ( //    206.467.6477
 1   categories of persons and under the conditions described in this agreement. Confidential material
 2
 3   must be stored and maintained by a receiving party at a location and in a secure manner that ensures
 4
     that access is limited to the persons authorized under this agreement.
 5
 6          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
 7
 8   by the court or permitted in writing by the designating party, a receiving party may disclose any
 9
10   confidential material only to:
11
                    (a)      the receiving party’s counsel of record in this action, as well as employees
12
13   of counsel to whom it is reasonably necessary to disclose the information for this litigation;
14
15                  (b)      the officers, directors, and employees (including in house counsel) of the
16
17   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
18
     agree that a particular document or material produced is for Attorney’s Eyes Only and is so
19
20   designated;
21
22                  (c)      experts and consultants to whom disclosure is reasonably necessary for this
23
24   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25                  (d)      the court, court personnel, and court reporters and their staff;
26
27                  (e)      copy or imaging services retained by counsel to assist in the duplication of
28
29   confidential material, provided that counsel for the party retaining the copy or imaging service
30
31   instructs the service not to disclose any confidential material to third parties and to immediately
32   return all originals and copies of any confidential material;
33
34                  (f)      during their depositions, witnesses in the action to whom disclosure is
35
36   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
37
38   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
39   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
40
41   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
42
43   under this agreement;
44
45


     STIPULATED PROTECTIVE ORDER- 3                                    * 2 5' 2 1      600 University Street
     No. 2:18-cv-00495 RSM                                                7 ,/' ( 1    Suite 2915
                                                                        7+ 2 0 $ 6     Seattle, WA 98101‐4172
                                                                       & 2 5 ' ( //    206.467.6477
 1                   (g)     any governmental regulators, auditors, reinsurers, or others for whom the
 2
 3   review of a parties’ files may be required by law, regulation, treaty, or contract;
 4
                     (h)     the author or recipient of a document containing the information or a
 5
 6   custodian or other person who otherwise possessed or knew the information;
 7
 8                   (i)    any other person or entity that the producing party agrees to in writing
 9
10           4.3     Filing Confidential Material. Before filing confidential material or discussing or
11
     referencing such material in court filings, the filing party shall confer with the designating party,
12
13   in accordance with LCR 5(g)(3)(A), to determine whether the designating party will remove the
14
15   confidential designation, whether the document can be redacted, or whether a motion to seal or
16
17   stipulation and proposed order is warranted. During the meet and confer process, the designating
18
     party must identify the basis for sealing the specific confidential information at issue, and the filing
19
20   party shall include this basis in its motion to seal, along with any objection to sealing the
21
22   information at issue. LCR 5(g) sets forth the procedures that must be followed and the standards
23
24   that will be applied when a party seeks permission from the court to file material under seal. A
25   party who seeks to maintain the confidentiality of its information must satisfy the requirements of
26
27   LCR 5(g)(3)(B), even if it is not the party filing the motion to seal. Failure to satisfy this
28
29   requirement will result in the motion to seal being denied, in accordance with the strong
30
31   presumption of public access to the Court’s files.
32           4.4     Use of Confidential Materials at Trial. The parties shall meet and confer regarding
33
34   the procedures for use of any Confidential materials at trial and, in the event an agreement is
35
36   reached by the parties, shall move the Court for entry of an appropriate order. Otherwise, the
37
38   burden shall be on the designating party to obtain a Court Order requiring special procedures for
39   use of any Confidential materials at trial.
40
41   5.     DESIGNATING PROTECTED MATERIAL
42
43           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
44
     or non-party that designates information or items for protection under this agreement must take
45


     STIPULATED PROTECTIVE ORDER- 4                                    * 2 5' 2 1      600 University Street
     No. 2:18-cv-00495 RSM                                                7 ,/' ( 1    Suite 2915
                                                                        7+ 2 0 $ 6     Seattle, WA 98101‐4172
                                                                       & 2 5 ' ( //    206.467.6477
 1   care to limit any such designation to specific material that qualifies under the appropriate
 2
 3   standards. The designating party must designate for protection only those parts of material,
 4
     documents, items, or oral or written communications that qualify, so that other portions of the
 5
 6   material, documents, items, or communications for which protection is not warranted are not swept
 7
 8   unjustifiably within the ambit of this agreement.
 9
10          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
11
     shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
12
13   unnecessarily encumber or delay the case development process or to impose unnecessary expenses
14
15   and burdens on other parties) expose the designating party to sanctions.
16
17          If it comes to a designating party’s attention that information or items that it designated for
18
     protection do not qualify for protection, the designating party must promptly notify all other parties
19
20   that it is withdrawing the mistaken designation.
21
22          5.2      Manner and Timing of Designations. Except as otherwise provided in this
23
24   agreement (see, e.g., section 5.2(a) below), or as otherwise stipulated or ordered, disclosure or
25   discovery material that qualifies for protection under this agreement must be clearly so designated
26
27   before or when the material is disclosed or produced.
28
29                  (a)     Information in documentary form: (e.g., paper or electronic documents and
30
31   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
32   the designating party must affix the word “CONFIDENTIAL” to each page that contains
33
34   confidential material. If only a portion or portions of the material on a page qualifies for protection,
35
36   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
37
38   markings in the margins).
39                  (b)      Electronic documents / files produced in their native format (e.g., Excel
40
41   spreadsheets, Power Point files, etc.): for electronic documents / files produced in native format,
42
43   the designating party may insert the word “CONFIDENTIAL” into the name of the document /
44
     file, the metadata fields produced, or affix it to the image slip sheet of the native file rather than
45


     STIPULATED PROTECTIVE ORDER- 5                                    * 2 5' 2 1      600 University Street
     No. 2:18-cv-00495 RSM                                                7 ,/' ( 1    Suite 2915
                                                                        7+ 2 0 $ 6     Seattle, WA 98101‐4172
                                                                       & 2 5 ' ( //    206.467.6477
 1   affixing it to each page within the document / file itself. If only a portion of the document / file is
 2
 3   “CONFIDENTIAL,” a clear explanation shall be provided in writing by the designating party that
 4
     specifies what particular aspect(s) of the document / file are designated “CONFIDENTIAL.”
 5
 6                  (c)     Testimony given in deposition or in other pretrial proceedings: the parties
 7
 8   and any participating non-parties must identify on the record, during the deposition or other pretrial
 9
10   proceeding, all protected testimony, without prejudice to their right to so designate other testimony
11
     after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the
12
13   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or
14
15   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information
16
17   at trial, the issue should be addressed during the pre-trial conference.
18
                    (d)     Other tangible items: the producing party must affix in a prominent place
19
20   on the exterior of the container or containers in which the information or item is stored the word
21
22   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
23
24   the producing party, to the extent practicable, shall identify the protected portion(s).
25          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
26
27   designate qualified physical or electronic documents, information, or other items does not,
28
29   standing alone, waive the designating party’s right to secure protection under this agreement for
30
31   such material. Upon timely correction of a designation, the receiving party must make reasonable
32   efforts to ensure that the material is treated in accordance with the provisions of this agreement.
33
34   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
35
36          6.1     Timing of Challenges. Any party or non-party may challenge a designation of
37
38   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
39   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
40
41   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
42
43   challenge a confidentiality designation by electing not to mount a challenge promptly after the
44
     original designation is disclosed.
45


     STIPULATED PROTECTIVE ORDER- 6                                    * 2 5' 2 1      600 University Street
     No. 2:18-cv-00495 RSM                                                7 ,/' ( 1    Suite 2915
                                                                        7+ 2 0 $ 6     Seattle, WA 98101‐4172
                                                                       & 2 5 ' ( //    206.467.6477
 1           6.2    Meet and Confer. The parties must make every attempt to resolve any dispute
 2
 3   regarding confidential designations without court involvement. Any motion regarding confidential
 4
     designations or for a protective order must include a certification, in the motion or in a declaration
 5
 6   or affidavit, that the movant has engaged in a good faith meet and confer conference with other
 7
 8   affected parties in an effort to resolve the dispute without court action. The certification must list
 9
10   the date, manner, and participants to the conference. A good faith effort to confer requires a face-
11
     to-face meeting or a telephone conference.
12
13           6.3    Judicial Intervention. If the parties cannot resolve a designation challenge without
14
15   court intervention, the designating party may file and serve a motion to retain confidentiality under
16
17   LCR 7 (and in compliance with LCR 5(g), if applicable). The burden of persuasion in any such
18
     motion shall be on the designating party. Frivolous designations and/or challenges, and those made
19
20   for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on other
21
22   parties) may expose the designating and/or challenging party to sanctions. All parties shall
23
24   continue to maintain the material in question as confidential until the court rules on the designation
25   challenge.
26
27   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
28
29   LITIGATION
30
31           If a party is served with a subpoena or a court order issued in other litigation that compels
32   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
33
34   must:
35
36                  (a)     promptly notify the designating party in writing and include a copy of the
37
38   subpoena or court order;
39                  (b)     promptly notify in writing the party who caused the subpoena or order to
40
41   issue in the other litigation that some or all of the material covered by the subpoena or order is
42
43   subject to this agreement. Such notification shall include a copy of this agreement; and
44
45


     STIPULATED PROTECTIVE ORDER- 7                                   * 2 5' 2 1      600 University Street
     No. 2:18-cv-00495 RSM                                               7 ,/' ( 1    Suite 2915
                                                                       7+ 2 0 $ 6     Seattle, WA 98101‐4172
                                                                      & 2 5 ' ( //    206.467.6477
 1                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by
 2
 3   the designating party whose confidential material may be affected.
 4
     8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 5
 6          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
 7
 8   material to any person or in any circumstance not authorized under this agreement, the receiving
 9
10   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
11
     (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
12
13   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
14
15   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
16
17   Bound” that is attached hereto as Exhibit A.
18
     9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
19
20   MATERIAL
21
22          When a producing party gives notice to receiving parties that certain inadvertently
23
24   produced material is subject to a claim of privilege or other protection, the obligations of the
25   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
26
27   is not intended to modify whatever procedure may be established in an e-discovery order or
28
29   agreement that provides for production without prior privilege review. The parties agree to the
30
31   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
32   10.    NON TERMINATION AND RETURN OR DESTRUCTION OF DOCUMENTS
33
34          Within 60 days after the termination of this action, including all appeals, each receiving
35
36   party must return all confidential material to the producing party, including all exact copies, and
37
38   must destroy any non-exact copies, extracts, and/or summaries thereof. Alternatively, the parties
39   may agree upon appropriate methods of destruction of confidential material other than non-exact
40
41   copies, extracts, and/or summaries. The provisions of this Paragraph 10 shall not be binding on
42
43   any party to the extent that they conflict with applicable Federal or State law or regulations. The
44
     Parties shall be entitled to retain any materials provided that contain confidential materials to the
45


     STIPULATED PROTECTIVE ORDER- 8                                   * 2 5' 2 1      600 University Street
     No. 2:18-cv-00495 RSM                                               7 ,/' ( 1    Suite 2915
                                                                       7+ 2 0 $ 6     Seattle, WA 98101‐4172
                                                                      & 2 5 ' ( //    206.467.6477
 1   extent and for the time required by any applicable regulatory requirements or until any good faith
 2
 3   coverage dispute between the Parties is resolved.
 4
            Notwithstanding this provision, counsel are entitled to retain one archival copy of all
 5
 6   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
 7
 8   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
 9
10   product, even if such materials contain confidential material.
11
            The confidentiality obligations imposed by this agreement shall remain in effect until a
12
13   designating party agrees otherwise in writing or a court orders otherwise.
14
15
16
17          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
18
19
20           DATED this 6th day of August, 2019.
21
22                                             GORDON TILDEN THOMAS & CORDELL LLP
23                                             Attorneys for Plaintiffs
24
25                                             By    s/ Chelsey L. Mam
26                                                  Franklin D. Cordell, WSBA #26392
27                                                  Brendan Winslow-Nason, WSBA #39328
28                                                  Chelsey L. Mam, WSBA #44609
29                                                  1001 Fourth Avenue, Suite 4000
30                                                  Seattle, Washington 98154-1007
31                                                  206.467.6477
32                                                  fcordell@gordontilden.com
33                                                  bwinslow-nason@gordontilden.com
34                                                  cmam@gordontilden.com
35
36
37
38
39
40
41
42
43
44
45


     STIPULATED PROTECTIVE ORDER- 9                                   * 2 5' 2 1      600 University Street
     No. 2:18-cv-00495 RSM                                               7 ,/' ( 1    Suite 2915
                                                                       7+ 2 0 $ 6     Seattle, WA 98101‐4172
                                                                      & 2 5 ' ( //    206.467.6477
 1         DATED this 6th day of August, 2019.
 2
 3                                       WILSON SMITH COCHRAN DICKERSON
 4                                       Attorneys for Defendants Certain Underwriters at
 5                                       Lloyd’s London, Syndicate 2623/623 (Beazley)
 6
 7                                       By       s/ John M. Silk
 8                                               John M. Silk, WSBA #15035
 9                                               901 Fifth Avenue, Suite 1700
10                                               Seattle WA 98164-2050
11                                               206.623.4100
12                                               silk@wsdc.com
13
14
15         DATED this 6th day of August, 2019.
16
17                                       TROUTMAN SANDERS
18                                       Attorneys for Defendants Certain Underwriters at
19                                       Lloyd’s London, Syndicate 2623/623 (Beazley)
20                                       By        s/ Ross Smith
21                                               Kevin F. Kieffer
22                                               Monique F. Fuentes
23                                               Ross Smith
24                                               5 Park Plaza, Suite 1400
25                                               Irvine, CA 92614
26                                               949.622.2700
27                                               Kevin.fieffer@troutman.com
28                                               Monique.fuentes@troutman.com
29                                               Ross.smith@troutman.com
30
31         DATED this 6th day of August, 2019.
32
33                                       SOHA & LANG, PS
34                                       Attorneys for Defendant Federal Insurance Company
35
36                                       By       s/ Geoffrey Bedell
37                                               Steven Soha, WSBA #09415
38                                               Geoffrey Bedell, WSBA #28837
39                                               1325 Fourth Avenue, Suite 2000
40                                               Seattle, WA 98101
41                                               206.624.1800
42                                               soha@sohalang.com
43                                               bedell@sohalang.com
44
45


     STIPULATED PROTECTIVE ORDER- 10                            * 2 5' 2 1      600 University Street
     No. 2:18-cv-00495 RSM                                         7 ,/' ( 1    Suite 2915
                                                                 7+ 2 0 $ 6     Seattle, WA 98101‐4172
                                                                & 2 5 ' ( //    206.467.6477
 1                                                ORDER
 2
 3          PURSUANT TO STIPULATION, IT IS SO ORDERED.
 4
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
 5
 6   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
 7
 8   state proceeding, constitute a waiver by the producing party of any privilege applicable to those
 9
10   documents, including the attorney-client privilege, attorney work-product protection, or any other
11
     privilege or protection recognized by law.
12
13
14
15   DATED: August 7, 2019.
16
17
18
19
20
                                                  A
                                                  RICARDO S. MARTINEZ
21                                                CHIEF UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     STIPULATED PROTECTIVE ORDER- 11                                * 2 5' 2 1      600 University Street
     No. 2:18-cv-00495 RSM                                             7 ,/' ( 1    Suite 2915
                                                                     7+ 2 0 $ 6     Seattle, WA 98101‐4172
                                                                    & 2 5 ' ( //    206.467.6477
 1                                              EXHIBIT A
 2
 3                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4
             I,   ____________________________________           [print   or    type     full   name],    of
 5
 6   ____________________________________ [print or type full address], declare under penalty of
 7
 8   perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 9
10   issued by the United States District Court for the Western District of Washington on [date] in the
11
     case of ________________ [insert formal name of the case and the number and initials
12
13   assigned to it by the court]. I agree to comply with and to be bound by all the terms of this
14
15   Stipulated Protective Order and I understand and acknowledge that failure to so comply could
16
17   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
18
     not disclose in any manner any information or item that is subject to this Stipulated Protective
19
20   Order to any person or entity except in strict compliance with the provisions of this Order.
21
22           I further agree to submit to the jurisdiction of the United States District Court for the
23
24   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
25   Order, even if such enforcement proceedings occur after termination of this action.
26
27   Date:
28
29   City and State where sworn and signed:
30
31
32                                         Printed name:
33
34
35
                                           Signature:
36
37
38
39
40
41
42
43
44
45


     STIPULATED PROTECTIVE ORDER- 12                                * 2 5' 2 1      600 University Street
     No. 2:18-cv-00495 RSM                                             7 ,/' ( 1    Suite 2915
                                                                     7+ 2 0 $ 6     Seattle, WA 98101‐4172
                                                                    & 2 5 ' ( //    206.467.6477
